Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit
No. 06-1764

           HAYDEE RIVERA-HUERTAS; WANDA RIVERA-RIVERA,

                      Plaintiffs, Appellants,

                                     v.

 COMMONWEALTH OF PUERTO RICO; PUERTO RICO DEPARTMENT OF JUSTICE;
HON. ROBERTO SÁNCHEZ-RAMOS, in his personal and official capacity
  as Secretary of Justice; PUERTO RICO POLICE DEPARTMENT; PEDRO
 TOLEDO-DÁVILA, in his personal and official capacity as Police
   Superintendent; CAPT. RAFAEL MELÉNDEZ, in his personal and
               official capacity; CAPT. JOSÉ DÍAZ,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

      [Hon. Jaime Pieras, Jr., Senior U.S. District Judge]


                                   Before

                        Lynch, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lipez, Circuit Judge.



     Nicolás Nogueras-Cartagena on brief for appellants.
     Salvador Antonetti-Stutts, Solicitor General, Mariana D.
Negrón-Vargas, Deputy Solicitor General, Maite Oronoz-Rodríguez,
Deputy Solicitor General, and Zulema E. Martínez-Alvarez,
Assistant Solicitor General, on brief for appellees.



                           December 29, 2006
               STAHL, Senior Circuit Judge.   This case comes to us on

appeal from a grant of dismissal.         Plaintiff1 brought suit under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq., alleging gender discrimination, sexual harassment, a hostile

work environment, and retaliation; and under 42 U.S.C. § 1983,

alleging violations of the First, Fourth, and Fourteenth Amendments

of the U.S. Constitution.2      The district court dismissed the Title

VII claims for failure to exhaust administrative remedies, and the

Section 1983 claims as time-barred.        We affirm.

               We review de novo a district court's decision to dismiss

a case under Federal Rule of Civil Procedure 12(b)(6).       See Ramos-

Pinero v. Puerto Rico, 453 F.3d 48, 51 (1st Cir. 2006).        In doing

so, we take as true all well-pleaded facts in the complaint and

draw all reasonable inferences therefrom in favor of the plaintiff.

Id.

               Plaintiff Haydee Rivera-Huertas has been an officer with

the Puerto Rico Police Department since October 1996. According to

her complaint, plaintiff began to be the target of false innuendos

and allegations at the Sabana Hoyos Police Station some time around

2002.       A co-worker of plaintiff, Agent Ramón Hernández-Quiles, had



        1
      We assume that co-plaintiff Wanda Rivera-Rivera's claims are
simply derivative of those of Rivera-Huertas, Rivera-Rivera's
mother. Therefore, we will simply refer to "plaintiff" throughout.
      2
      Plaintiff also brought supplemental claims under Puerto Rico
law, the dismissal of which is not on appeal here.

                                    -2-
asked her for the phone number and address of a female citizen who

had filed a complaint against the police.           Plaintiff refused to

provide    the   information,    and    Hernández-Quiles    retaliated     by

spreading rumors around the police station that plaintiff was a

lesbian.

            Plaintiff filed a report complaining about Hernández-

Quiles's conduct with co-defendant Capt. José Díaz, who was then

substituting for co-defendant Capt. Rafael Meléndez at the Sabana

Hoyos station.    During Capt. Díaz's tenure as officer in charge he

took no action, and plaintiff again complained to Capt. Meléndez

when he returned to work.       In the interim, the documents relating

to her complaint that had been in the possession of Capt. Díaz had

been lost, so plaintiff filed a second report, on which Capt.

Meléndez also took no action.

            Because of what plaintiff perceived as a hostile work

environment, she repeatedly requested a transfer. Finally, she was

transferred to the Barceloneta Police Station on April 21, 2004.

One week later, on April 28, she was reassigned to the Residencial

Brisas de Campo Alegre Police Station in Manatí, Puerto Rico.

Plaintiff    alleges   that     the    later   transfer   was   a   form   of

retaliation, since that station is known for having officers with

blemishes on their records, while plaintiff's record is clean.




                                       -3-
           Subsequently, plaintiff filed a charge with the Equal

Employment Opportunity Commission ("EEOC"),3 which was dismissed on

March 22, 2005, as not timely filed.             Plaintiff then instituted

this action on May 19, 2005, alleging violations of Title VII and

Section 1983, as well as violations of Puerto Rico law.                  The

complaint named as defendants the Commonwealth of Puerto Rico; the

Puerto Rico Department of Justice; Hon. Robert Sánchez-Ramos, in

his personal and official capacity as Secretary of Justice; the

Puerto   Rico   Police    Department;    Pedro    Tolido-Dávilla,   in   his

personal and official capacity as Police Superintendent; and Capts.

Rafael Meléndez and José Díaz in their personal and official

capacities.

           On March 17, 2006, the district court granted defendants'

motion to dismiss.       The court dismissed with prejudice the Title

VII claims for failure to exhaust administrative remedies and the

Section 1983 claims as barred by the statute of limitations, and

dismissed without prejudice the supplemental Puerto Rico claims.

On March 28, 2006, plaintiff moved for reconsideration, which

motion was denied.       Plaintiff now appeals from the dismissal and

the denial of her motion for reconsideration.

           Title VII requires that a charge "shall be filed [with

the EEOC] within one hundred and eighty days after the alleged



     3
      It is not clear from the record the exact date her charge was
filed.

                                   -4-
unlawful employment practice occurred," or within 300 days if the

person aggrieved "initially instituted proceedings with a State or

local agency with authority to grant or seek relief from such

practice."   42 U.S.C. § 2000e-5(e).   This requirement was not met,4

and that failure effectively bars the Title VII claims.    See Jorge

v. Rumsfeld, 404 F.3d 556, 564 (1st Cir. 2005).

          Here, in order to save her claim, plaintiff argues that

continuing violations should have tolled the time in which she had

to file an EEOC charge.   On its face, plaintiff's argument appears

to mistake the exhaustion requirement of Title VII for a statute of

limitations, but the argument is not so far off, given that the

exhaustion requirement of Title VII is not a jurisdictional bar,

but is still subject to waiver, estoppel, and equitable tolling.

Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982);

Mercado v. Ritz-Carlton San Juan Hotel, Spa & Casino, 410 F.3d 41,

46 n.6 (1st Cir. 2005).    Plaintiff argues, in essence, that the

April 28 transfer to the Manatí station was meant to be just a

"reconcentration," which typically lasts only three to four months,

and that this should have been taken into account.



     4
      Because the exact date of filing is not known, we do not know
for certain if the EEOC applied the 180-day rule or the 300-day
rule. Because Puerto Rico is a "deferral jurisdiction," we have
held that the 300-day rule applies. See Rivera v. P.R. Aqueduct &
Sewers Auth., 331 F.3d 183, 188 (1st Cir. 2003).       There is no
argument here that the EEOC misapplied the statute. Plaintiff only
argues, as discussed infra, that the requirement should be tolled
because of ongoing retaliation.

                                -5-
          Plaintiff's argument is thin, but we do see two possible

ways to read this.   First, she could be saying that the failure of

the police to re-transfer her from the Manatí station after three

or four months was itself an act of retaliation, and if one

included this failure, it would bring the charge within the 300-day

statute of limitations for filing charges with the EEOC.5     However,

plaintiff failed to make this argument before the district court in

her   motion   opposing   dismissal,   and   therefore,   finding     no

extraordinary circumstances to forgive omission, we do not consider

the argument now.6   See Rocafort v. IBM Corp., 334 F.3d 115, 121-22

(1st Cir. 2003).

          Alternatively,   plaintiff   could   be   arguing   that   the

district court should have used its equity powers to toll the

exhaustion requirement altogether, because the failure by the

Police Department to transfer her back to Barceloneta after three

or four months precluded her from filing a timely charge.      Even if


      5
      Although we don't know the precise date of the EEOC filing,
389 days elapsed between plaintiff's transfer on April 28, 2004,
and the dismissal of her EEOC charge on March 22, 2005, so a three-
to four-month tolling would possibly have made the charge timely.
      6
      In her Opposition to Motion to Dismiss, the closest plaintiff
gets to this argument is when she says, "The damages suffered by
Plaintiff were continuos [sic]. Up to this moment, Plaintiff is
still suffering damages because of the hostile environment,
discriminatory acts and retaliation created by Defendants."
Appellant's Appendix at 53. Even reading this in the light most
favorable to plaintiff, this is at best an argument about damages,
not about ongoing acts.     As such, it is unremarkable; adverse
employment actions would be expected to create damages extending
past the date of the injury.

                                 -6-
that were a sufficient reason to invoke equitable tolling where

there still was sufficient time to file a charge, see Bonilla v.

Muebles J.J. Alvarez, Inc., 194 F.3d 275, 279 (1st Cir. 1999) ("the

federal   standard    reserves   equitable    tolling   for   exceptional

cases"), plaintiff similarly never raised the equitable tolling

argument before the district court, and thus is not entitled to

raise it here.     See Jorge, 404 F.3d at 565.

             The same can be said for the Section 1983 claims.           A

Section   1983    action   borrows    the   forum   state's   statute   of

limitations for personal injury claims. Wilson v. Garcia, 471 U.S.

261, 269 (1985); López-González v. Municipality of Comerío, 404

F.3d 548, 551 (1st Cir. 2005).         In Puerto Rico, the appropriate

statute of limitations is one year.         Torres v. Superintendent of

Police of P.R., 893 F.2d 404, 406 (1st Cir. 1990); see 31 L.P.R.A.

§ 5298(2).    Here, the most recent alleged injury occurred on April

28, 2004, more than one year before the Section 1983 action was

instituted on May 11, 2005, and any arguments that the adverse

actions extended beyond that date were waived, as discussed supra.

             Plaintiff also contends that the Section 1983 statute of

limitations should be tolled by her filing of the EEOC charge,7 but


     7
      Under Puerto Rico law, the "[p]rescription of actions is
interrupted   by  their   institution   before  the  courts,   by
extrajudicial claim of the creditor, and by any act of
acknowledgment of the debt by the debtor." 31 L.P.R.A. § 5303.
The Supreme Court of Puerto Rico has held that an administrative
action must be essentially "identical" to the subsequent court
action in order for this tolling rule to apply. Cintron v. Estado

                                     -7-
because   she   did   not   raise   this   issue   in    her   opposition    to

defendants' motion to dismiss, the issue likewise is waived.                See

Rocafort, 334 F.3d at 121-22.         Furthermore, we find no abuse of

discretion in the district judge's refusal to consider the argument

on   plaintiff's   motion    to   reconsider.      See   Cochran   v.   Quest

Software, Inc., 328 F.3d 1, 11 (1st Cir. 2003) (district court did

not abuse its discretion in refusing to reconsider decision where

party raised new argument on motion to reconsider).

           Affirmed.




Libre Asociado de P.R., 127 P.R. Dec. 582 (1990); see Rodríguez-
Garcia v. Municipality of Caguas, 354 F.3d 91, 97 (1st Cir. 2004).
Thus, there is question as to whether a Title VII claim is
sufficiently "identical" to a Section 1983 claim such that the
filing of an EEOC charge would toll the statute for the Section
1983 claim. We have not yet addressed this issue and choose not to
do so here.

                                     -8-